Citation Nr: 1242173	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-08 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a certificate of eligibility for automobile and adaptive equipment or to adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The October 2007 rating decision treated the Veteran's claim as new and material, as it had previously been denied in an August 2004 rating decision which the Veteran did not appeal.  In the October 2007 rating decision, the RO reopened the Veteran's claim for entitlement to eligibility for automobile and adaptive equipment or to adaptive equipment only, but ultimately denied the claim on the merits.  In reviewing the evidence of record, the Board finds that this is not a new and material evidence claim and instead treats it analogous to a claim for an increased rating.  In this regard, although his claim was previously denied in August 2004, the Veteran contends that he has service-connected disabilities which have worsened since that time and now require the usage of automobile and adaptive equipment or adaptive equipment only.  As such, the claim is not subject to the statutory provisions prohibiting reopening of previously disallowed claims except upon the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c); see also Colayong v. West, 12 Vet. App. 524, 532 (1999).

The Veteran's March 2009 VA Form 9 included a request for a hearing.  However, in October 2011, the Veteran withdrew that hearing request.  Therefore, Board adjudication of the current appeal may go forward without a hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran is seeking entitlement to a certificate of eligibility for financial assistance in the purchase of automobile and adaptive equipment, or for adaptive equipment only.  

VA regulations provide that a certification of eligibility for financial assistance in the purchase of one automobile and of basic entitlement to necessary adaptive equipment will be made where the claimant meets the requirements of paragraphs (a), (b) and (c) of 38 C.F.R. § 3.808.  The claimant must have had active military, naval or air service.  38 C.F.R. § 3.808(a).  Further, one of the following must exist and be the result of a disease or injury incurred in or aggravated during active military, naval or air service:  (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20° in the better eye; and (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808(b).  

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether, in the case of a foot, the acts of balance and propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2).  Examples include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.  38 C.F.R. § 3.350(a)(2)(i)(a). 

The Veteran was afforded a VA examination in March 2010.  The examination report included range of motion findings for the Veteran's bilateral knee disabilities.  At this examination the Veteran reported that he had been diagnosed with loss of use of his bilateral feet, status post left foot surgery, and this condition had existed since 2005.  The examiner diagnosed him with bilateral pes planus, status post left foot surgery with scarring.  The Veteran completed range of motion testing for his bilateral knees.  The examiner indicated the Veteran's flexion of the left knee was limited to 90 degrees, however, he also stated the Veteran had additional limitation of 90 degrees.  It is unclear from this examination report what the Veteran's current range of motion findings are for his left knee.  The examiner also stated he could not offer an opinion as to whether the Veteran suffered from loss of use of either foot, and whether it was related to his service-connected bilateral knee disabilities, without resorting to mere speculation because the Veteran also had other nonservice-connected foot disabilities.

The Court of Appeals for Veterans Claims has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As the March 2010 VA examiner provided statements which are not clear as to the severity of the Veteran's bilateral knee disabilities and did not offer an opinion as to the loss of use of the bilateral feet, the Veteran should be afforded a new VA examination.

There is also no evidence that a Supplemental Statement of the Case (SSOC) was issued following the March 2010 VA examination.  Under 38 C.F.R. § 19.37 an SSOC should be issued where relevant, non-duplicative evidence is received prior to the transfer of the claim to the Board.  The March 2010 VA examination pertains directly to the Veteran's bilateral knee disabilities.  The Veteran's contention is that due to the severity of his bilateral knee disabilities, he is eligible for automobile and adaptive equipment or to adaptive equipment only.  As the March 2010 VA examination report is relevant and non-duplicative of other evidence in the claims file, the claim must be remanded for an additional SSOC.  

The Board further notes that the most recent VA treatment records in the claims file are from February 2010.  On remand, the Agency of Original Jurisdiction (AOJ) should make efforts to obtain all outstanding treatment records at any VA treatment facility from February 2010 through the present.

Accordingly, the case is REMANDED for the following action:

1.   Obtain all of the Veteran's outstanding VA treatment records for the period from February 2010 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.  Thereafter, schedule the Veteran for an appropriate VA examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), to include this REMAND, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

The examiner should offer the following opinions:

a)  Whether the Veteran's service-connected disabilities (i.e., status post total knee replacement of the right knee; status post total knee replacement of the left knee; ulnar neuritis of the right upper extremity; degenerative joint disease of the right shoulder; degenerative joint disease of the left shoulder; degenerative joint disease and degenerative disc disease of the cervical spine; and/or degenerative joint disease of the lumbar spine) result in the loss or loss of use of at least one foot or hand. 

In this regard, the examiner should note that loss of use of a hand or foot is considered to exist when no effective function of balance and propulsion remains other than that which would be equally well-served by an appropriate stump at the site of election below elbow or knee with the use of a suitable prosthetic appliance.

The examiner is also advised that extremely unfavorable ankylosis of the knee, or complete ankylosis of 2 major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 centimeters) or more, will be taken as loss of use of the hand or foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.

b)  Whether, as a result of service-connected disability, the Veteran has ankylosis of at least one knee or hip.

All indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific limitations of motion, if any, accompanied by pain.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.  

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, after completing the above, and any other development deemed necessary, readjudicate the claim, taking into account all evidence received since the January 2009 SSOC.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

